Case 1:20-cv-01325-AT Document 138-5 Filed 08/07/20 Page 1 of 6




                      EXHIBIT D
Case 1:20-cv-01325-AT Document 138-5 Filed 08/07/20 Page 2 of 6




                                                                  REDACTED
Case 1:20-cv-01325-AT Document 138-5 Filed 08/07/20 Page 3 of 6




                                                              REDACTED




                                                              REDACTED




                                  REDACTED
Case 1:20-cv-01325-AT Document 138-5 Filed 08/07/20 Page 4 of 6




                REDACTED
Case 1:20-cv-01325-AT Document 138-5 Filed 08/07/20 Page 5 of 6
Case 1:20-cv-01325-AT Document 138-5 Filed 08/07/20 Page 6 of 6
